ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	The following Examiner’s Amendment was approved by Applicant’s Attorney, Diana Lin, through email communication conducted on Nov. 3, 2021.
Amendment
15.	(CURRENTLY AMENDED) A system for asset routing, comprising a processing system configured to:
receive an asset, wherein the asset is associated with asset parameters;
generate rules, wherein each rule within the ruleset is associated with an asset parameter permutation, wherein a rule comprises a weight for each print partner, and wherein an asset parameter permutation comprises a specified value for at least one asset parameter wherein each rule is associated with a print partner;
automatically determine a set of preferred print partners based on a printing capability of each print partner and the asset parameters; 
determine a set of available print partners from the set of capable print partners based on a capacity of each print partner of the set of preferred print partners;
select the print partner for the asset from the set of available print partners based on a subset of the rules that are associated with the set of available print partners; and
route the asset to the print partner for printing.
End of Amendment
Reason for Allowance
3.	The amendment filed on Aug. 27, 2021 along with the Examiner’s Amendment stated herein has placed the application in condition for allowance.  Claims 1-20 are allowed.
	The claimed invention introduces an intelligent mail routing system that divides large volumes of digital mail asset into batches and routes to print partners having different capabilities and requirements based on asset parameter permutation.  The system receives from different orders digital mail assets associated with asset parameters indicating type, color, size, priority, mail by date, delivery date, and etc., groups the digital assets into batches, and assigns the batches to particular print partners based on the asset parameters.  A batch can be associated with various requirements such as volume, print/delivery timeframe, print partner, and etc.  The routing system assigns an asset assignment probability or weight to each print partner and associates a specific value with an asset parameter permutation for each asset parameter.  A set of preferred print partners are determined based on their capacities and corresponding asset parameter permutation matching asset parameters.  A print partner that meets requirements of the asset parameter permutation with specific weights would be selected for printing the batch.  The system can also interfaces with a plurality of delivery services with a set of delivery service parameters.
The cited references do not disclose that the routing system determining a ruleset having each rule within the ruleset associated with an asset parameter permutation and a rule comprising an asset assignment probability or weight assigned to each print partner and associating a specific value with the asset parameter permutation for each asset parameter.  A set of preferred print partners are determined based on their capacities and corresponding asset parameter 
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 9, and 10 includes: “determining a ruleset, wherein each rule within the ruleset is associated with an asset parameter permutation, wherein a rule comprises a weight for each print partner, and wherein an asset parameter permutation comprises a specified value for at least one asset parameter; determining a set of preferred print partners based on a rule of the ruleset associated with an asset parameter permutation matching the asset parameters; determining a set of available print partners from the set of preferred print partners based on a capacity of each print partner of the set of preferred print partners; selecting the print partner from the set of available print partners based on the weights of the rule associated with each print partner of the set of available print partners; and routing the digital mail piece to the print partner for printing”  
The remaining dependent claims 3-8 are allowed due to their corresponding dependencies to the independent claim 1.

Contact
4.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674